Exhibit 10.21

 

Slipstream Communications LLC

  

August 10, 2017

 

Rick Mills 

CEO of Creative Realities, Wireless Ronin Technologies Canada, Inc. and Conexus
World

13100 Magisterial Drive, Suite 100

Louisville, KY 40223

 

Re.: Convertible Notes

 

Dear Rick,

 

As of January 17, 2017, Slipstream Communications, LLC is the sole owner of
convertible note s in the aggregate principal amount of $4,202,844 ("Convertible
Notes"). Pursuant to Section 2 of the Convertible Notes, subject to the other
terms and conditions of the Convertible Notes, Slipstream hereby elects to
extend the maturity of the Convertible Notes to October 15, 2018.

  

Sincerely,

  



/s/ Alec Machiels     Alec Machiels     Authorized Signatory    

 



Acknowledged as of the date first written above:

 



/s/ Richard Mills     Rick Mills    

 